                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                          October 04, 2019


       No.:                      19-16974
       D.C. No.:                 3:08-cv-02658-WHO
                                 M.A. Mobile Ltd., et al v. Indian Institute of Technology,
       Short Title:
                                 et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
                 UNITED STATES COURT OF APPEALS
                                                            FILED
                         FOR THE NINTH CIRCUIT
                                                            OCT 04 2019
                                                           MOLLY C. DWYER, CLERK
                                                            U.S. COURT OF APPEALS




M.A. MOBILE LTD.,                       No. 19-16974

            Plaintiff - Appellant,
                                        D.C. No. 3:08-cv-02658-WHO
and                                     U.S. District Court for Northern
                                        California, San Francisco
MANDANA D. FARHANG,
                                        TIME SCHEDULE ORDER
            Plaintiff,

 v.

INDIAN INSTITUTE OF
TECHNOLOGY, KHARAGPUR, an
Indian Institute of Technology
incorporated under the "Institutes of
Technology, Act 1961",

            Defendant - Appellee,

and

PARTHA P. CHAKRABARTI;
TECHNOLOGY INCUBATION AND
ENTREPRENEURSHIP TRAINING
SOCIETY, an Indian society; PALLAB
DASGUPTA; GURASHISH S. BRAR;
RAKESH GUPTA; PRAVANJAN
CHOUDHURY; SUBRAT PANDA;
ANIMESH NASKAS,

            Defendants.
The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Fri., October 11, 2019        Mediation Questionnaire due. If your registration for
                              Appellate ECF is confirmed after this date, the
                              Mediation Questionnaire is due within one day of
                              receiving the email from PACER confirming your
                              registration.
Mon., November 4, 2019        Transcript shall be ordered.
Tue., December 3, 2019        Transcript shall be filed by court reporter.
Mon., January 13, 2020        Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Tue., February 11, 2020       Appellee's answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: John Brendan Sigel
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
